Citation Nr: 1801659	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to specially adapted housing or home adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from July 1974 to April 1988.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to: the loss or permanent loss of use of one or both lower extremities; the loss or permanent loss of use of one or both upper extremities, such as to preclude use of the arms at or above the elbows; blindness in both eyes plus the loss or loss of use of one lower extremity; the loss or loss of use of one lower extremity with residuals of organic loss of use of one upper extremity; full thickness or subdermal burns resulting in contractures with limitation of motion of two or more extremities or at least one extremity and the trunk; or amyotrophic lateral sclerosis (ALS).

2.  The Veteran's service-connected disabilities have not resulted in permanent and total disability due to: service-connected disabilities that have resulted in the loss or loss of use of both hands; blindness in both eyes with a visual acuity of 5/200 or less; deep partial thickness or subdermal burns resulting in contractures with limitation of motion of one or more extremities or the trunk; residuals of an inhalational injury; or a service-connected disability which results in blindness in both eyes. 


CONCLUSION OF LAW

The criteria for establishing eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant have not been met.  See 38 U.S.C. §§ 2101, 5107 (West 2012); 38 C.F.R. §§ 3.809, 3.809a (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran generally contends that he is entitled to specially adapted housing or home adaptation grant.  See February 2013 Statement; October 2016 Report of General Information; November 2016 VA Form 9; January 2017 VA Form 646; December 2017 Appellate Brief.  However, based on the evidence discussed below, the Board finds that entitlement to neither is warranted.

Entitlement to specially adapted housing is warranted when a veteran is entitled to permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; and/or (7) ALS service connected at 100 percent disabling.  See 38 U.S.C. § 2101(a); 38 C.F.R. §§ 3.809, 4.124a, Diagnostic Code 8017.  The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(c).  

In this case, the Veteran is currently service connected for: (1) depression, at 100 percent; (2) chronic fecal incontinence, at 100 percent; and (3) residual scars status post abdomen surgeries, at 0 percent.  See February 2013 Codesheet.  While the Board does not doubt the Veteran's need for home adaptation, the Board finds that this need arose due to solely non-service-connected disabilities. 

In a December 2011 record, Dr. DP indicated that the Veteran's walker was due to peripheral neuropathy (not allowing the Veteran to feel the ground beneath his feet) and a subarachnoid hemorrhage (with residuals of partial complex seizures, loss of balance, memory loss, and severe gait disturbance).  In a February 2012 record, occupational therapist BV wrote that the Veteran used a walker and wheelchair because he was a high risk for falls due to disk degeneration, his legs giving out constantly, and blackout spells; BV noted that these devices make it difficult for the Veteran to fit through the doors in his home, including the front door and bathroom.  Although an August 2012 record by Dr. GK stated that it is "essential for [the Veteran's] emotional and physical health that he have a wheelchair ramp installed," no rationale was provided as to how this adaptation was connected to the Veteran's service-connected depression, as opposed to his other, non-service-connected disabilities.  In a September 2012 record, occupational therapist BV wrote that the Veteran needed a wheelchair ramp because he was a high fall risk due to his disk degeneration, blackout spells with seizure-type symptoms, and unstable gait.  As such, the preponderance of the evidence indicates that the housing adaptations needed are due to solely non-service-connected disabilities.   

Further, even if these adaptations were needed due to service-connected disabilities, the aforementioned criteria for entitlement have not been met (permanent and total disability due to: the loss or loss of use of both lower extremities; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion; the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion; the loss or loss of use of both upper extremities; full thickness or subdermal burns; and/or ALS).  See 38 U.S.C. § 2101(a); 38 C.F.R. §§ 3.809a, 4.124a, Diagnostic Code 8017.  As such, although the Veteran's non-service-connected disabilities may preclude locomotion, his permanent and total disability for VA purposes was based on solely service-connected disabilities.  As such, the weight of the evidence is against a grant of entitlement to specially adapted housing. 

However, when entitlement to specially adapted housing is not established, a veteran may still qualify for a grant for necessary special home adaptations if he or she is entitled to compensation for: (1) permanent and total disability which: (a) includes the anatomical loss or loss of use of both hands, (b) includes the anatomical loss or loss of use of both hands, (c) is due to deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, (d) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, and/or (e) is due to residuals of an inhalation injury; or (2) a service-connected disability (which need not be rated as permanently and totally disabling) which is due to blindness in both eyes with 20/200 central visual acuity or less in the better eye with the use of a standard correcting lens.  See 38 U.S.C. § 2101(b); 38 C.F.R. § 3.809a. 

Nevertheless, as aforementioned, the Veteran is not entitled to compensation for permanent and total disability for any of the disabilities listed in 38 C.F.R. § 3.809a(b).  Furthermore, the record does not suggest that the Veteran has any of those enumerated disabilities due to service-connected conditions.  Therefore, the criteria for a special home adaptation grant are not met.  See 38 U.S.C. § 2101(b); 38 C.F.R. § 3.809a.  As such, the weight of the evidence is also against a grant of entitlement to a home adaptation grant. 


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to home adaptation grant is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


